Title: Andrew Ellicott to Albert Gallatin, 27 December 1802
From: Ellicott, Andrew
To: Gallatin, Albert


            
              Dear Sir
              Lancaster December 27th. 1802
            
            I wish you to give me credit for the map, and observations that accompanied it, which I furnished last year.—In the construction, and delineation of the map, and drawing up the observations, I was constantly engaged more than forty days.—
            The map has cost me about forty dollars, which arose from the following circumstance.—When I began the work, I had to purchase a pentagraph, to reduce my original charts, to a smaller, and, to the same scale.—This instrument cost me thirty three dollars; and is now of no use whatever to me, and was never used but on the work above mentioned.—This, or a similar instrument, was much wanted in the Office at Washington when I was there, and if one has not been procured since that time, this may be had for what I gave for it. For the writing on the map, I paid Samuel Lewis six dollars,—the paper, and other expenses, I suppose amounted to at least one dollar, exclusive of my own time, which I have already stated at upwards of forty days.—
            If I stand charged on the books of the U.S. with a Telescope, it is erronious:—the U.S. were paid for it by me in the year 1796.
            
            With this, you will receive a statement of some small sums of money expended by me, for certain purposes interesting to the U.S. and which have not been repaid, or covered by any charge, or introduced into any other account.—As those sums were paid under the administration of Mr. Adams, I intended speaking to him upon the subject, but was never able to obtain an interview with him after my return from our southern boundary.—This statement you will easily percieve is strictly confidential, and not intended to go beyond the President, and heads of departments—
            I now have a work of considerable magnitude with the printer relative to our southern country, and which would be published in a few weeks; but for want of the engravings of the maps, charts, and figures.—
            I am sir with great esteem your friend and Hble. Servt.—
            
               Andw; Ellicott
            
          